Citation Nr: 1112723	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Whether the character of the service member's discharge from active military service is a bar to the receipt of Department of Veterans Affairs (VA) benefits in the form of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had recognized service from December 1973 to March 1977.  

This matter is on appeal to the Board of Veterans' Appeals (Board) from a letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The appellant had a recognized period of service in the United States Marine Corps from December 1973 to March 1977.  

2.  The appellant was absent without leave (AWOL) for a period of 176 days.

3.  The appellant received an "other than honorable" (OTH) discharge for his service.  The OTH was not subsequently upgraded to a discharge under honorable conditions.

4.  The appellant was not mentally incompetent or insane when he was AWOL.


CONCLUSION OF LAW

The service member's discharge from service is a bar to VA benefits in the form of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The RO sent the appellant a letter in May 2005 in which it requested that he review the enclosure pertaining to the provisions of 38 C.F.R. § 3.12 and provide a statement about the events leading to his discharge and why he thought his service was honorable.  Accordingly, the RO provided the appellant with notice of the applicable criteria and with information concerning what he should submit to substantiate veteran status.  Accordingly, the requirements of the VCAA have been satisfied in this case.  
  
The appellant served in the US Marine Corps from December 13, 1973, to March 21, 1977.  The record indicates that the service member was absent without leave (AWOL) for a period of 176 days.  His periods of absence were as follows:  September 27, 1975, to September 29, 1975; January 9, 1976, to January 10, 1976; March 8, 1976, to April 13, 1976; May 13, 1976, to May 14, 1976; and September 29, 1976, to February 13, 1977.  The record indicates that the service member either was captured or turned himself in to the proper authorities.  After the appellant's last AWOL, the appellant was detained and given the option of either accepting a courts' martial or an administrative discharge from the Marine Corps.  He chose the administrative discharge.  Shortly after his request, he was separated and furnished with a DD 214 MC, Report of Separation from Active Duty, showing that his character of service was classified as "Under Conditions Other Than Honorable" (an OTH).  The record does not show that the discharge was ever upgraded by the Navy Discharge Review Board to a General Under Honorable Conditions.

Within months after being discharged from service, the appellant applied for VA benefits.  This occurred in April 1977.  Following a review of the information available in the record, the RO informed him in June 1977 that the character of his discharge did not qualify him for the benefits sought but that VA was required to examine all relevant facts leading is discharge.  He was informed that the RO had asked the Military Department in which he served for a copy of the discharge proceedings but that he had the right to submit any evidence, contention or argument bearing on the issue.  He was told he could submit additional evidence, request a hearing and appoint a representative but that if the RO did not hear from him within 30 days a decision would be made on the record.  Although additional evidence was received from the Military Department, the RO did not thereafter issue a decision.  As appellate rights were not sent with the RO's letter of June 1977 and as the RO indicated that a decision would be forthcoming, the June 1977 letter does not constitute a final decision.   

Twenty-eight years later, in April 2005, the appellant once again submitted a claim for VA benefits.  At that time, he stated that he was suffering from posttraumatic stress disorder (PTSD) and that such a condition was the result of a sexual assault by another Marine that reportedly occurred while he was in a foxhole during a field exercise in Okinawa.  He claimed that after that occurred, he no longer wanted to be in the Marine Corps, that his attitude changed drastically, and that he went AWOL because he did not want to be around other Marines.  He further asserted that since that time, he had used drugs, could not hold a job, and was homeless.  He insinuated that "but for" the sexual assault, he would have not gone AWOL and he would not have ultimately been awarded an OTH discharge.  However, he did not say that he was insane or mentally incompetent when he was on active duty.  

After reviewing the appellant's claim, the RO made a determination that his service did not entitle him to VA benefits.  The appellant was notified of this action and he subsequently appealed to the Board for review.  

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release. 3 8 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); see also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(a), (d)(4) (2010).  

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2010).  Because the appellant was only AWOL for a period of 176 days and these days were not continuous, this item is not applicable to the case now before the Board.  

In determining whether compelling circumstances warranted the unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.  38 C.F.R. § 3.12(c)(6)(ii) (2010).

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2010).

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010); see also 38 C.F.R. § 3.354 (2010) (defining insanity for purposes of determining cause of discharge from service).

As a general matter, an insane person is considered one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General Counsel provided guidance in the interpretation of the definition of insanity in accordance with section 3.354.  It was observed that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  It was then indicated that a determination of the extent to which an individual's behavior must deviate from his/her normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Initially, the Board points out there is no claim or evidence the appellant was insane at the time of the offenses in question that ultimately resulted in his OTH discharge.  The appellant has not asserted nor does the evidence show that he was insane prior to, during, or after his periods of AWOL.  While the Board acknowledges that the appellant has asserted that he was suffering from PTSD while on active duty, he has not suggested that his purported PTSD was so severe that he could be considered insane while on active duty.  The Board would also point out that there is nothing in the appellant's service treatment records that indicate that the appellant was suffering from a psychiatric disorder while he was on active duty.  His separation examination indicated that he had no psychiatric abnormalities.  The appellant also indicated at that time that he did not then have nor had he ever had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance. . . could not constitute a minor offense."  The Court has further concluded, via Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL out of 176 days total service equals severe misconduct and, by analogy, persistent misconduct.

In this instance, the appellant had a total of 176 days of AWOL during his period of service which extended from December 1973 to March 1977.  The Board finds that this constitutes persistent willful and persistent misconduct.  The record does not show that he was discharged because of a minor offense and that he had good and faithful service outside the 176 days of AWOL. The appellant did not serve in combat or in Vietnam even though he served during the Vietnam War era.  He was not awarded a valourous award or any other award/decoration/medal that would indicate or suggest good and faithful service in the US Marine Corps.

The record reflects that at the time of service the service member had a tenth grade education.  There is no indication in the record that the appellant went on AWOL to attend to a family emergency or obligation.  Although it may be argued that the service member was a young man with limited education who did not understand the long-term consequences of his action, it cannot be said that the service member's military service was completely meritorious and faithful.  It is important to note that when the appellant originally filed for benefits in 1977, he was silent as to any reasoning behind his periods of AWOL.  Moreover, it was over 28 years before the appellant ever mentioned the concept that he was sexually assaulted while on active duty and that it was this experience that produced his recurrent periods of AWOL.  

Therefore, the Board finds that compelling circumstances did not exist for the period of AWOL.  The Board will admit that the offense was not one of moral turpitude, but it was willful and persistent misconduct.  As such, the evidence establishes that his service was dishonorable and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations.  As such, the Board finds that the appellant's character of discharge is a bar to VA benefits.  The appellant's claim is therefore denied.


ORDER

The character of the service member's discharge from active military service is a bar to the receipt of VA benefits in the form of entitlement to service connection for PTSD, and the appellant's claim is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


